DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
3.	Claims 2, 8-34, 36-73 and 75-78 are previously amended.
4.	Claims 1, 3-7, 35, 74, 79 and 80 are previously canceled.
5.	Claims 2, 8-34, 36-73 and 75-78 are remaining in the application.
6.	The previously amended Drawings (Replacement and Annotated Sheets) are accepted.
7.	The amended Specification is accepted.
Allowable Subject Matter
8.	Applicant’s amendment is considered sufficient to overcome all previously indicated objections.  The remaining claims 2, 8-34, 36-73 and 75-78 are allowed as previously indicated.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest the claimed amphibious multi-terrain water planing tracked vehicle comprising:
a. a hull having a top, a bottom, a front end, a rear end, a first side and a second side;
b. at least one pair of track frames wherein one of said pair of track frames is
mounted to said first side of said hull and another of said pair of track frames is
mounted to said second side of said hull;
c. a sole propulsion and water planing means comprising a continuous rotatable
track having an outside surface and an inside surface, mounted to each of said pair of

d. a drive system for driving each continuous rotatable track and for driving a
steering system; 
wherein said amphibious multi-terrain water planing tracked vehicle when transitioning from land to water and vice versa requires no modification of said drive system or an exterior surface of said hull or said amphibious multi-terrain water planing tracked vehicle, and wherein said amphibious multi-terrain water planing tracked vehicle planes on water from a floating start position in water, and wherein said amphibious multi-terrain water planing tracked vehicle further comprises no external retractable device to increase lift of said amphibious multi-terrain water planing tracked vehicle, further wherein said hull and said at least one pair of track frames are buoyant, further wherein said continuous rotatable track is vertically adjustable relative to said hull, as specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Daniel V Venne/
Senior Examiner, Art Unit 3617
10/18/2021